Title: To George Washington from Alexander Scammell, 16 November 1780
From: Scammell, Alexander
To: Washington, George


                        
                            Sir
                            Camp Totoway Novr 16nth 1780
                        
                        The Honble the Congress having put the Regts in point of numbers & Term of service, on a reputable
                            and permanent footing; and being so much reduc’d in property as not to be able to equip myself properly for the office I at
                            present have the honor to hold; I beg your Excellency would please to grant or obtain leave for me to retire from the
                            staff department and rejoin my Regt, by the first of Jany next: That I might have an early opportunity, to attend to the
                            internal police and recruiting of it; and my Successor of gaining a perfect knowledge of the business of the office
                            previous to the commencement of the next campaign. I Have the Honor to be with the utmost Respect Yr Excelleny’s Most Obedt & very Humble Servt 
                        
                            Alexdr Scammell
                            
                            
                        
                    